Exhibit 4.1 LOAN MODIFICATION AGREEMENT THIS LOAN MODIFICATION AGREEMENT, is made as of the 21st day of December, 2016, by and between OPTICAL CABLE CORPORATION , a Virginia corporation (the “ Borrower ”), and BANK OF NORTH CAROLINA , a North Carolina banking corporation (the “ Lender ”). RECITALS A.The Borrower and the Lender entered into that certain Credit Agreement dated April 26, 2016 (the “ Credit Agreement ”). Pursuant to the Credit Agreement, the Borrower made and delivered the Revolving Credit Note, the Term Loan A Note, and the Term Loan B Note, payable to the order of the Lender, as described in the Credit Agreement. B.The Borrower and the Lender desire to amend and modify the terms of the Credit Agreement, the Revolving Credit Note, the Term Loan A Note, and the Term Loan B Note, as provided herein. The Lender is the holder of the Revolving Credit Note, the Term Loan A Note, and the Term Loan B Note. NOW, THEREFORE, in consideration of the mutual promises and conditions contained herein, the parties hereto agree as follows: 1.The foregoing recitals are incorporated in and constitute terms of this Agreement. 2.Capitalized terms contained in this Agreement which are not otherwise defined herein shall have the meanings ascribed to them in the Credit Agreement. 3.The Credit Agreement is amended and modified as follows: (a)The definition of “Applicable Margin” as set forth in Annex A to the Credit Agreement is hereby amended and modified to provide as follows: “ Applicable Margin ” means two hundred fifty basis points (2.50%), effective January 1 , 201 7 . 1 (b)The following sentence is added to the end of the definition of “LIBOR Adjusted Rate” in Annex A to the Credit Agreement: Notwithstanding any other provision of the Credit Agreement or the Revolving Credit Note, the LIBOR Adjusted Rate shall never be l ess than 2.50 percent (2.5 0 %) per annum. 4.The Revolving Credit Note is amended and modified by adding the following sentence to the end of the first paragraph of Section 3 of the Revolving Credit Note: Notwithstanding any other provision of the Credit Agreement or the Revolving Credit Note, the LIBOR Adjusted Rate shall never be l ess than 2.50 percent (2.5 0 %) per annum. 5.The Term Loan A Note is amended and modified as follows: (a)
